Citation Nr: 1108174
Decision Date: 03/01/11	Archive Date: 04/20/11

Citation Nr: 1108174	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-32 275A	)	DATE MAR 01 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to April 28, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine as of April 28, 2006.

3.  Entitlement to a disability rating in excess of 10 percent for neuralgia of the left lower extremity, prior to April 28, 2006.

4.  Entitlement to a disability rating in excess of 20 percent for neuralgia of the left lower extremity, as of April 28, 2006.

5.  Entitlement to a disability rating in excess of 10 percent for neuralgia of the right lower extremity.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 to September 1956 and from March 1957 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.  The case was later transferred to the RO in Atlanta, Georgia.

During the pendency of the appeal, in a May 2007 rating decision, the RO in Cleveland, Ohio, granted a 40 percent rating for the lumbar spine disability effective the date of a claim for a different issue submitted on April 28, 2006.  As that award was not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in May 2008, at which time the Board remanded issues of service connection for a skin disorder, entitlement to a disability rating in excess of 20 percent for DDD of the lumbar spine prior to April 28, 2006, and entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine as of April 28, 2006, for further evidentiary development.  When the case returned to the Board in June 2010 for further appellate action, the Board issued a decision that granted service connection for a skin disorder, denied a disability rating in excess of 20 percent for DDD of the lumbar spine prior to April 28, 2006, and denied entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine as of April 28, 2006.  The Board also granted separate disability ratings of 10 percent for radiculopathy of the left and right lower extremities as secondary to the service-connected lumbar spine disability.  

In this regard, the Board notes that, in the aforementioned September 2003 rating decision, the RO had already granted service connection for neuralgia of the left and right lower extremities at a 10 percent disability rating for each lower extremity.  Furthermore, in a May 2007 rating decision, the RO increased the disability rating for neuralgia of the left lower extremity to 20 percent.  Thus, the June 2010 Board decision granting 10 percent ratings for radiculopathy of the left and right lower extremities was in error as it evaluated the same manifestations for neurological impairment of the previously granted neuralgia of the left and right lower extremities under another applicable diagnostic code, which constitutes "pyramiding".  See 38 C.F.R. § 4.14 (2010).  Therefore, as explained in greater detail below, the issues of entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to April 28, 2006; entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine as of April 28, 2006; entitlement to a separate compensable rating for radiculopathy of the left lower extremity; and entitlement to a separate compensable rating for radiculopathy of the right lower extremity, as discussed in the June 2010 Board decision, are now vacated.  However, the issue of service connection for a skin disorder, which was granted in the June 2010 Board decision, will not be vacated as there is no error with regard to that issue.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

As discussed earlier, when this case was before the Board in June 2010, the Board issued a decision that granted service connection for a skin disorder, denied a disability rating in excess of 20 percent for DDD of the lumbar spine prior to April 28, 2006, denied entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine as of April 28, 2006, and granted separate disability ratings of 10 percent for radiculopathy of the left and right lower extremities as secondary to the service-connected lumbar spine disability.  However, as also noted above, the RO had previously granted service connection for neuralgia of the left and right lower extremities at a 10 percent disability rating for each lower extremity in a September 2003 rating decision.  Furthermore, in a May 2007 rating decision, the RO increased the disability rating for neuralgia of the left lower extremity to 20 percent.  

In this regard, all potentially applicable diagnostic codes must be considered when evaluating a disability.  However, care must be taken not to evaluate the same manifestations of a disability under more than one applicable code, which would constitute "pyramiding".  See 38 C.F.R. § 4.14.  Nevertheless, where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlap.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

In this case, in its September 2003 rating decision, the RO granted service connection for neuralgia of the left and right lower extremities as secondary to the service-connected DDD of the lumbar spine, and assigned a 10 percent disability rating for each lower extremity.  The RO noted that the Veteran had always been treated for pain in his legs due to the DDD of the lumbar spine.  A recent VA examination noted radiation of pain on movement with muscle spasm and tenderness.  Straight leg raising was positive bilaterally.  Reflexes were exaggerated at 2+ at the ankles and knees in both lower extremities.  

In a May 2007 rating decision, the RO increased the rating for neuralgia of the left lower extremity to 20 percent due to decreased sensation in the left leg with absent vibration and position sense.  Deep tendon reflexes were +2-3.  There was left leg weakness of 4 out of 5 as compared to the right.  

Subsequently, in its June 2010 decision, the Board also granted service connection for radiculopathy of the left and right lower extremities and assigned each lower extremity a 10-percent disability rating.  The Board based its decision on evidence that showed radiating lower extremity symptoms of radiculopathy, and decreased and abnormal sensation and reflexes.  The Board also noted an April 2009 VA examination report that noted diminished vibratory sensation over the left great toe, ankle, and tibia to mid-shin.  Deep tendon reflexes were 2+ on the right and 3+ on the left, with absent ankle jerks bilaterally.  

Here, the Board notes that its grant of service connection for radiculopathy of the left and right lower extremities as secondary to the service-connected DDD of the lumbar spine constitutes "pyramiding" as it evaluated the same neurological symptoms of bilateral neuralgia of the lower extremities, previously granted service connection by the RO, under another applicable diagnostic code.  Thus, the Board has incorrectly granted service connection for neurological impairment of both lower extremities.  Furthermore, the Board's assignment of a 10-percent disability rating for the left lower extremity is less than the 20-percent disability rating for the left lower extremity previously assigned by the RO.  

Therefore, the Board finds the issues of denial of a disability rating in excess of 20 percent for DDD of the lumbar spine prior to April 28, 2006, denial of a disability rating in excess of 40 percent for DDD of the lumbar spine as of April 28, 2006, and the grant of separate disability ratings of 10 percent for radiculopathy of the left and right lower extremities as secondary to the service-connected lumbar spine disability, must be vacated so as to avoid pyramiding and to avoid a conflict between the RO's previous assignment of a 20-percent disability rating for neuralgia of the left lower extremity and the Board's grant of a separate 10-percent rating for radiculopathy of the left lower extremity.  The issues are hereby VACATED.  A new decision will be issued herein.  


FINDINGS OF FACT

1.  Prior to April 28, 2006, the Veteran had 80 degrees of flexion, with pain at 80 degrees; and 20 degrees of extension with pain at 20 degrees, in his lumbar spine.  There was evidence of slight functional loss.  There was no evidence of any incapacitating episodes.

2.  As of April 28, 2006, the Veteran has a lumbar spine range of motion of 45 degrees of flexion, with pain in the last 10 degrees; and 30 degrees of extension with pain at 10 degrees of extension; but not unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  There was evidence of fatigue, but no other objective evidence of additional functional loss or any incapacitating episodes.

3.  Prior to April 28, 2006, the left lower extremity radicular symptoms are equivalent to no more than mild incomplete paralysis of the sciatic nerve.  

4.  As of April 28, 2006, the left lower extremity radicular symptoms are equivalent to no more than moderate incomplete paralysis of the sciatic nerve.

5.  Throughout the entire appeal period, the right lower extremity radicular symptoms are equivalent to no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to April 28, 2006, the criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 4.71a, Diagnostic Code 5243 (2010).

2.  As of April 28, 2006, the criteria for a disability rating in excess of 40 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 4.71a, Diagnostic Code 5243 (2010).

3.  Prior to April 28, 2006, the criteria for a disability rating in excess of 10 percent for neuralgia of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8720 (2010). 

4.  As of April 28, 2006, the criteria for a disability rating in excess of 20 percent for neuralgia of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8720 (2010). 

5.  The criteria for a disability rating in excess of 10 percent for neuralgia of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8720 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2003, June 2003, December 2006, and June 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, a letter in March 2006 and the June 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U. S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2006 and June 2008, after issuance of the initial unfavorable AOJ decision in September 2003.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 2003 and June 2003, followed by subsequent VCAA and Dingess notice in March 2006 and June 2008, the RO readjudicated the claim in an SSOC dated in March 2010.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here with the Veteran's claim for increased ratings for his service-connected lumbar spine disorder, the Veteran was sent a VCAA letter in June 2008 that was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted numerous statements in support of his claim.  He also has been provided VA examinations in connection with his claim.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2008 remand.  Specifically, the RO was instructed to, inter alia, provide the Veteran with notice pursuant to the VCAA, Dingess, and Vazquez-Flores, supra, regarding the criteria necessary for his claim for increased ratings; obtain any private treatment records regarding his lumbar spine disability since 2002; obtain any VA treatment records for his lumbar spine disability since 2002; and provide the Veteran a VA orthopedic/neurological examination to determine the current severity of his service-connected lumbar spine disability, including any neurological manifestations of the disorder.  The Board finds that the RO has complied with these instructions and that the VA examination reports dated in April 2009 substantially comply with the Board's May 2008 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, March 2002) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  Here, the RO has already partially "staged" the rating:  as of April 28, 2006, when the disability rating for the Veteran's service-connected DDD of the lumbar spine was increased to 40 percent.  Prior to the increase in disability rating to 40 percent, the disability was rated as 10 percent from March 1, 1984; as 20 percent from July 21, 1987, and from November 1, 1987; and as 100 percent from August 4, 1987, to October 31, 1987 and from August 23, 1988 to October 31, 1988.  However, these periods of time are not at issue as the Veteran's claim for an increased rating was received in March 2003.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A.  Disability Rating In Excess of 20 Percent Prior to April 28, 2006

Prior to April 28, 2006, the Veteran's service-connected DDD of the lumbar spine was rated as 20 percent disabling.  Subsequently, as of April 28, 2006, the disability rating was increased to 40 percent.  

The VA has evaluated the Veteran's lumbar spine disorder under multiple diagnostic codes.  He was originally service-connected under Diagnostic Code 5293 (under the September 2002 amendments).  Subsequently, DDD was diagnosed, and the RO changed the diagnostic code under which the Veteran's lumbar spine disability was rated to Diagnostic Code 5243 (intervertebral disc syndrome, or IVDS) (September 2003 amendments).  Thus, the Board will consider rating his IVDS under Diagnostic Code 5293 and under Diagnostic Code 5243 under both the September 2002 and September 2003 amendments.  Ultimately, the Board will evaluate the disability under the Diagnostic Code that will provide the most favorable rating under either the 2002 or 2003 amendments to the rating criteria.

The Veteran filed the claim at issue in March 2003.  The Board notes that, during the course of the appeal, the applicable rating criteria for spine disorders were amended in September 2002 and in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Consequently, in this case, the Board will only consider the September 2002 and September 2003 amendments, without consideration of the regulations prior to September 2002.     

In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003.  

The 2002 amendments allow for IVDS to be evaluated based on incapacitating episodes or based on chronic orthopedic and neurologic manifestations combined.  The 2003 amendments renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.     

The Board notes that the RO addressed both the 2002 and 2003 amendments in its March 2006 SOC.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic Code 5292, severe limitation of motion of the lumbar spine warrants a 40 percent evaluation, moderate limitation of motion a 20 percent evaluation, and slight limitation of motion a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the Rating Schedule applied in September 2002 does not define a normal range of motion for the lumbar spine.  However, normal ranges of motion for the thoracolumbar spine are established in the current regulations.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the spine to the old criteria.

Under the September 2002 amendments, the regulations regarding IVDS were revised.  Under the revised regulations, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  These regulations were in effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS under the September 2002 and September 2003 revisions are essentially the same, except that the diagnostic code for IVDS was changed from 5293 to 5243.  Thus, for clarity's sake, the Board will only refer to IVDS under the regulations after September 2003.  

As of September 26, 2003, the amendments stipulate that IVDS (preoperatively or postoperatively) be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

As of September 26, 2003, IVDS can also be rated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after September 26, 2003).

A review of the evidence of record prior to April 28, 2006, reveals a VA X-ray of the lumbar spine in April 2003, showing moderate degenerative change in the lumbar spine.  An April 2003 VA examination found normal gait and posture.  Examination of the lumbosacral spine found radiation of pain on movement, muscle spasm, and tenderness.  Range of motion was up to 80 degrees of flexion, with pain at 80 degrees; 20 degrees of extension with pain at 20 degrees; 30 degrees of lateral flexion bilaterally, with pain at 30 degrees; and 35 degrees of rotation bilaterally, with pain at 35 degrees.  Pain was the major limitation to the active range of motion of the lumbar spine.  It was additionally limited by lack of endurance, fatigue, and incoordination, but not weakness.  There was no ankylosis of the lumbar spine.  Straight leg raising was positive bilaterally.  See VA examination report dated in April 2003.  In May 2003, March 2004, and September 2005, the Veteran complained of low back pain.  See VA treatment records dated in May 2003, March 2004, and September 2005.  

With regard to the rating criteria for DDD of the lumbar spine in effect as of September 2002, the evidence does not support a rating higher than 20 percent under Diagnostic Code 5293.  Specifically, prior to April 28, 2006, there was no evidence of incapacitating episodes lasting at least 4 weeks, but less than 6 weeks, during the past 12 months.  38 C.F.R. § 4.7.  Thus, the evidence of record prior to April 28, 2006, generally provide evidence against a higher rating for the Veteran's lumbosacral spine disorder under the September 2002 criteria for Diagnostic Code 5293.      

Moreover, although the evidence of record demonstrates some limitation of motion of the lumbar spine (Diagnostic Code 5292), it is only slight in nature, which warrants a noncompensable rating under this Diagnostic Code 5292, less than the 20 percent the Veteran was receiving during this time period.  

The Board now turns to the new rating criteria for IVDS in effect after September 2003.  Under these regulations, the Veteran's IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic manifestations of the Veteran's DDD of the lumbar spine under Diagnostic Code 5243, the evidence of record prior to April 28, 2006, does not demonstrate a rating beyond 20 percent.  Specifically, there is no evidence of favorable ankylosis of the entire cervical spine, warranting a 30-percent evaluation; forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warranting a 40-percent evaluation; unfavorable ankylosis of the entire thoracolumbar spine, warranting a 50-percent evaluation; or unfavorable ankylosis of the entire spine, warranting a maximum 100-percent evaluation.  In fact, the VA examiner indicated that there was no ankylosis of the lumbar spine.  See VA examination report dated in April 2003.

Moreover, under the September 2003 amendments, with regard to functional loss, the April 2003 VA examiner noted the Veteran reported being able to do only a few household activities.  However, he walked with a normal gait and had a normal posture.  Pain, lack of endurance, fatigue, and incoordination limited his active range of motion.  See VA examination report dated in April 2003.  There was no objective evidence of weakness, swelling, instability, deformity, or atrophy.  In sum, the Veteran's functional loss present prior to April 28, 2006, is more than adequately represented in the 20-percent rating assigned for that time period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Under the 2003 amendments, as to incapacitating episodes under Diagnostic Code 5243, VA examinations and VA treatment records reflect no incapacitating episodes whatsoever.  Significantly, the April 2003 VA examiner did not note any incapacitating episodes.  Overall, there is simply no evidence of bed rest prescribed by a physician to support the existence of any incapacitating episode due to IVDS prior to April 28, 2006.   

In summary, upon a review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's DDD of the lumbar spine is not warranted under Diagnostic Code 5293 or Diagnostic Code 5243 under the amendments prior to and as of September 2003.  38 C.F.R. § 4.7.  

Thus, the Board finds that the preponderance of the evidence is against a disability rating greater than 20 percent, under any applicable version of the rating criteria for Diagnostic Codes 5293 and 5243, for the Veteran's DDD of the lumbar spine prior to April 28, 2006.  38 C.F.R. § 4.3.  

B.  Disability Rating in Excess of 40 Percent as of April 28, 2006

Additionally, as of April 28, 2006, the Board finds that the Veteran does not satisfy the requirements for a rating beyond 40 percent under either Diagnostic Code 5293 or Diagnostic Code 5243 under the amendments prior to and as of September 2003.  38 C.F.R. § 4.7. 

In this regard, VA treatment records during this time period show few complaints of back pain.  See VA treatment records dated in August 2006 and August 2007.  In May 2007, a VA treatment note concerning an unrelated disability noted that the Veteran had neuralgia of the sciatic nerve.  

In an April 2007 VA examination, the Veteran complained of constant pain, associated stiffness, and weakness.  He denied radiating pain down his right leg, but reported a constant burning radiating pain down his left leg from his low back to his ankle.  He also reported a sharp radiating pain to his knee six to seven times a day, a pain that was precipitated by walking and squatting.  He denied flare-ups or any additional limitations.  The Veteran reported using a cane to ambulate.  Upon examination, he was found to have a kyphotic posture and ambulated with an antalgic gait, using a cane for assistance.  There was no pain with palpation and no muscle spasm was evident.  Range of motion was up to 32 degrees of flexion, with pain from 24 to 32 degrees; 8 degrees of extension with pain throughout; 10 degrees of left lateral flexion, with pain from six to 10 degrees; 12 degrees of right lateral flexion, with pain at endpoint; 12 degrees of left lateral rotation, with pain at endpoint; and 15 degrees of right lateral rotation, with pain at endpoint.  Repetitive motion was not performed due to the Veteran's weakness and increased pain that occurred with initial testing.  Weakness and instability were noted toward the end of the examination.  Grimacing was noted throughout the examination.  He had negative straight leg raising bilaterally and negative Lasegue's sign.  Neurological testing revealed deep tendon reflexes to be 2+ in the right lower extremity and 2-3+ in the left lower extremity.  Sensation was decreased in the right lower leg and throughout the left leg.  The Veteran was diagnosed with lumbar degenerative joint disease and bilateral lumbar radiculopathy.  See VA examination report dated in April 2007.  

Another VA examination in April 2009 revealed complaints of pain in the center lower part of the back that radiated into the left leg all the way down to the foot.  The pain was deep aching in quality.  The Veteran also reported frequent flare-ups, which he indicated occurred almost daily and was generally related to walking or standing.  He used a cane and reported being able to walk 50 yards before experiencing increased pain in his back.  The Veteran also reported a history of falls.  Upon examination, the Veteran was found to have a fairly symmetrical walk with a heel-to-toe gait, but limped considerably due to arthritis in his left knee.  He walked with a moderately stooped gait in the dorsolumbar spine.  There appeared to be a mild kyphosis in the dorsolumbar area.  Range of motion was up to 45 degrees of flexion, with pain in the last 10 degrees; 30 degrees of extension with pain at 10 degrees of extension; 15 degrees of left lateral flexion, with pain in the last five degrees; 15 degrees of right lateral flexion, with pain in the last five degrees; 15 degrees of left lateral rotation, with pain in the last five to 10 degrees; and 15 degrees of right lateral rotation, with pain in the last five to 10 degrees.  

Repetitive motion did not cause an increase in pain or additional loss of motion, but caused fatigue and lack of endurance.  Patellar reflexes were trace on the right and 2+ on the left.  Achilles reflexes were trace on the right and the left.  There was no clonus.  Sensation was decreased in the left leg, particularly along the anterolateral thigh, lateral left leg, and anterior lower leg.  The diagnoses were degenerative arthritis of the lumbosacral spine, moderate to severe; and radiculopathy with numbness in the left leg and reflex changes secondary to previous herniated lower lumbar disc and surgery.  See VA examination report dated in April 2009.  

Thus, under the version of Diagnostic Code 5293 prior to September 2003, evidence of record does not support a disability rating in excess of 40 percent as of April 28, 2006, as it reveals no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  While the Veteran reported being incapacitated due to back pain during the April 2009 VA examination, there is no objective evidence of bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect September 2002).  

With regard to the September 2003 amendments of the rating criteria for IVDS under Diagnostic Code 5243, as to orthopedic manifestations of the Veteran's DDD, the evidence of record as of April 28, 2006, does not demonstrate a rating beyond 40 percent.  Specifically, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, warranting a 50-percent evaluation; or unfavorable ankylosis of the entire spine, warranting a maximum 100-percent evaluation.  In fact, there is no mention of ankylosis at all in the evidence of record.  See VA examination reports dated in April 2007 and April 2009.  The April 2007 and April 2009 VA examiners found the Veteran's forward flexion of the lumbar spine to be 32 and 45 degrees, respectively.

Under the September 2002 and September 2003 amendments, with regard to functional loss, the April 2007 VA examiner noted pain with all activities performed during the examination, and repetitive motion was not performed due to pain.  However, while another VA examiner in April 2009 also noted pain with all activities performed during the examination, he noted no additional pain with repetitive motion, but only fatigue and lack of endurance.  There was no objective evidence of weakness or incoordination.  See VA examination reports dated in April 2007 and April 2009.  In sum, the Veteran's functional loss present as of April 28, 2006, is more than adequately represented in the current 40 percent rating assigned for that time period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Additionally, under both the September 2002 and September 2003 amendments, as to incapacitating episodes under Diagnostic Code 5243, although the Veteran reported during his April 2009 VA examination that he has been incapacitated by his back pain in the past, VA treatment records reflect no incapacitating episodes whatsoever.  See VA examination reports dated in April 2007 and April 2009.  The April 2009 VA examiner also did not note any incapacitating episodes, only that the Veteran reported being incapacitated by his back pain.  Overall, there is simply no objective evidence of bed rest prescribed by a physician to support the existence of any incapacitating episode due to IVDS as of April 28, 2006.   

Thus, the Board finds that the preponderance of the evidence is against a disability rating greater than 40 percent, under any applicable version of the rating criteria for Diagnostic Codes 5293 and 5243, for the Veteran's DDD of the lumbar spine as of April 28, 2006.  38 C.F.R. § 4.3.  

C.  Regulations in Effect September 23, 2002 - Neurological Manifestations

As for neurologic manifestations related to the Veteran's service-connected DDD of the lumbar spine, the RO granted service connection for neuralgia of the left and right lower extremities with a separate evaluation of 10 percent for each lower extremity, effective September 23, 2002, the date of enactment for the regulations pertaining to neurological manifestations, in a September 2003 rating decision.  The Veteran's neuralgia of the left and right lower extremities was rated under Diagnostic Code 8720, neuralgia.  38 C.F.R. § 4.124a.  Subsequently, in a May 2007 rating decision, the RO increased the evaluation for neuralgia of the left lower extremity to 20 percent, effective April 28, 2006.

Under Diagnostic Code 8720, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  In rating peripheral nerve disability, neuritis - characterized by loss of reflexes; muscle atrophy; sensory disturbances; and constant pain, at times excruciating - is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2007).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, with regard to neuralgia of the left lower extremity, the RO assigned a 10 percent disability rating prior to April 28, 2006, and a 20 percent disability rating as of April 28, 2006.  

A review of the evidence of record for the period prior to April 28, 2006, reveals a September 1989 VA examination that noted complaints of lower extremity weakness.  Examination showed intact cranial nerves II through XII, motor strength of 5/5, and intact sensory except for decreased sensation in the lateral aspect of the right lower extremity to pinprick.  He was diagnosed with history of left radiculopathy.    

January 2002 and May 2003 VA treatment notes indicated intact cranial nerves II through XII, with motor strength of 5/5 bilaterally, intact senses, and deep tendon reflex of 2+.

An April 2003 VA examination report also showed normal motor strength and neurological examination results in the lower extremities.  See VA examination report dated in April 2003.  

The evidence of record prior to April 28, 2006, reflects only a mild incomplete paralysis of the left lower extremity for this time period.  The VA treatment records from this time period discussed above reflects the radiculopathy symptoms affecting the left lower extremity repeatedly were significant for no evidence of motor or sensory deficit.  There also was no evidence of symptoms such as decreased reflexes, diminished muscle strength, or a pathological reflex.  Although the September 1989 VA examiner provided a diagnosis of history of left radiculopthy, subsequent treatment records do not show any sensory deficit.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent disabling for neuralgia of the left lower extremity prior to April 28, 2006.

As of April 28, 2006, the Veteran has radiculopathy in both lower extremities and pain associated with his service-connected DDD of the lumbar spine.  See VA examination reports dated in April 2007 and April 2009.  Specifically, both the April 2007 and April 2009 VA examinations found radiating lower extremity symptoms of radiculopathy, radiating pain, and decreased and abnormal sensation and reflexes.  Moreover, VA neurological testing in April 2009 indicated diminished vibratory sensation over the left great toe, ankle, and tibia to mid-shin.  Deep tendon reflexes were 2+ on the right and 3+ on the left, with absent ankle jerks bilaterally.  The VA examiner indicated evidence of radicular deficits in the L5 and S1 distribution bilaterally.  There was left leg weakness of 4 out of 5 compared to the right.  See VA neurological examination dated in April 2009.  

A May 2007 VA treatment note indicated problems of neuralgia of the sciatic nerve.

The Board finds that the evidence of record as of April 28, 2006, reflects only a moderate incomplete paralysis of the left lower extremity.  In this regard, the Veteran's own statements and the medical evidence of record documents only evidence of pain and abnormal sensation and reflexes in the left lower extremity.  There was no evidence of foot drop, bowel or bladder impairment due to his low back; significant sensory loss, muscle atrophy, significant loss of strength of the left lower extremity, or other organic changes that could entitle him to a higher rating above 20 percent.  As such, disability ratings in excess of 20 percent for neuralgia of the left lower extremity is not warranted for the time period as of April 28, 2006.  

With regard to neuralgia of the right lower extremity, there is no evidence of complaints regarding radiculopathy in the right lower extremity.  A September 1989 VA examination noted complaints of lower extremity weakness.  Examination showed intact cranial nerves II through XII, motor strength of 5/5, and intact sensory except for decreased sensation in the lateral aspect of the right lower extremity to pinprick.      

An April 2007 VA examination revealed deep tendon reflexes of 2+ in the right lower extremity.  Sensation was intact in the right upper leg and decreased in the right lower leg below the knee.  Vibratory and position sense was absent in the bilateral lower extremities.  Motor strength was 5/5 in the right lower extremity.  An April 2009 VA neurological examination revealed no complaints of right lower extremity radiculopathy.  Examination showed no hypesthesia to pinprick on the right and deep tendon reflexes of 2+.  Ankle jerks were absent bilaterally.

Thus, the Board finds that a disability rating in excess of 10 percent for neuralgia of the right lower extremity is not warranted.  There is only decreased sensation in the right lower leg, and motor strength is 5/5.  There also is no evidence of decreased reflexes or muscle atrophy.  The evidence of record also shows no complaints regarding radiculopathy in the right lower extremity.  As such, disability ratings in excess of 10 percent for neuralgia of the right lower extremity is not warranted.

The Board adds that there has never been an occasion since the effective dates of his awards when the Veteran's back disorder has exceeded the current ratings assigned by the RO.  Thus, there is no basis for further "staging" of his ratings.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the veteran is not adequately compensated by the regular Rating Schedule.  See VAOPGCPREC 6-96.  

In this case, there is no evidence of any hospitalization associated with the disability in question.  The Veteran's treatment has been on an outpatient basis, not as an inpatient.  In addition, no physician has indicated that the Veteran's lumbar spine disability would prevent him from working completely.  The Board finds no evidence that the Veteran's disability markedly interferes with his ability to work above and beyond that contemplated by his separate schedular rating.  See, too, 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

The June 2010, Board decision regarding the issues of entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to April 28, 2006; entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine as of April 28, 2006; and entitlement to a separate compensable rating for radiculopathy of the left and right lower extremities is Vacated.   

Prior to April 28, 2006, a disability rating in excess of 20 percent for DDD of the lumbar spine is denied.

As of April 28, 2006, a disability rating in excess of 40 percent for DDD of the lumbar spine is denied. 

Prior to April 28, 2006, a rating in excess of 10 percent for left lower extremity neuralgia is denied.

As of April 28, 2006, a rating in excess of 20 percent for left lower extremity neuralgia is denied.

A rating in excess of 10 percent for neuralgia of the right lower extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1021433	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-32 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease (DDD) of the lumbar 
spine prior to April 28, 2006.

3.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease (DDD) of the lumbar 
spine as of April 28, 2006.

4.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

5.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to September 1956 and from March 1957 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Nashville, Tennessee.  The case was later 
transferred to the RO in Atlanta, Georgia.

During the pendency of the appeal, in a May 2007 rating 
decision, the RO in Cleveland, Ohio, granted a 40 percent 
rating for the lumbar spine disability effective the date of 
a claim for a different issue submitted on April 28, 2006.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

This matter was previously before the Board in May 2008, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
skin disorder.

2.  There is evidence of treatment for skin symptomatology 
during service.

3.  There is probative evidence of a nexus between the 
Veteran's current skin disorder and his military service.

4.  Prior to April 28, 2006, the Veteran had 80 degrees of 
flexion, with pain at 80 degrees; and 20 degrees of extension 
with pain at 20 degrees, in his lumbar spine.  There was 
evidence of slight functional loss.  There was no evidence of 
any incapacitating episodes.

5.  As of April 28, 2006, the Veteran has a lumbar spine 
range of motion of 45 degrees of flexion, with pain in the 
last 10 degrees; and 30 degrees of extension with pain at 10 
degrees of extension; but not unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine.  There was evidence of fatigue, but no other 
objective evidence of additional functional loss or any 
incapacitating episodes.

6.  As of April 6, 2007, the Veteran has at most "mild" 
bilateral radiculopathy in the left and right lower 
extremities associated with his service-connected lumbar 
spine disorder.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
skin disorder was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Prior to April 28, 2006, the criteria for a disability 
rating in excess of 20 percent for DDD of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 
4.71a, Diagnostic Code 5243 (2009).

3.  As of April 28, 2006, the criteria for a disability 
rating in excess of 40 percent for DDD of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 
4.71a, Diagnostic Code 5243 (2009).

4.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2009).  

5.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the right lower extremity associated with the Veteran's 
service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2003, June 
2003, December 2006, and June 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Further, a letter in March 2006 and the June 2008 VCAA letter 
from the RO advised the Veteran that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U. S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006 and June 2008, after issuance of the 
initial unfavorable AOJ decision in September 2003.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 
2003 and June 2003, followed by subsequent VCAA and Dingess 
notice in March 2006 and June 2008, the RO readjudicated the 
claim in an SSOC dated in March 2010.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for increased ratings for his service-
connected lumbar spine disorder, the Veteran was sent a VCAA 
letter in June 2008 that was compliant with the Court's 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In any event, the Federal Circuit Court recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous statements in support of his claim.  He also has 
been provided VA examinations in connection with his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2008 remand.  Specifically, the RO 
was instructed to provide the Veteran with notice pursuant to 
the VCAA, Dingess, and Vazquez-Flores, supra, regarding the 
criteria necessary for his claim for increased ratings; 
obtain any private treatment records regarding his lumbar 
spine disability since 2002 and any private treatment records 
regarding his skin disorders since 1984; obtain any VA 
treatment records for his lumbar spine disability since 2002; 
provide the Veteran a VA examination of his skin to determine 
the nature and etiology of any current skin disorder; and 
provide the Veteran a VA orthopedic/neurological examination 
to determine the current severity of his service-connected 
lumbar spine disability, including any neurological 
manifestations of the disorder.  The Board finds that the RO 
has complied with these instructions and that the VA 
examination reports dated in April 2009 and February 2010 
substantially comply with the Board's May 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that he has a current skin 
disorder that was incurred during service, including as due 
to exposure Agent Orange during his service in the Republic 
of Vietnam and as due to exposure to the sun.  See the 
Veteran's claim dated in March 2003, notice of disagreement 
(NOD) dated in August 2004, and an undated statement 
regarding his skin disorder by the Veteran.  

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a VA examiner in February 2010 diagnosed the 
Veteran with actinic keratoses and malignant melanoma.  See 
VA examination report dated in February 2010.  Thus, the 
evidence of record confirms that the Veteran currently has a 
skin disorder.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's diagnoses of actinic keratoses 
and malignant melanoma are not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
The evidence does not show the Veteran has other skin cancers 
for which 38 C.F.R. § 3.309(e) is applicable.  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  In fact, VA also has specifically determined 
that skin cancers (melanoma, basal, and squamous cell) are 
not associated with exposure to herbicide agent for purposes 
of the presumption, providing more evidence against the 
claim.  See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis 
added).  Furthermore, a VA examiner in February 2010 
indicated that, after a literature review, he found no 
medical evidence of a link between actinic keratoses or 
melanoma and exposure to Agent Orange.  See VA examination 
report dated in February 2010.  

Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In this regard, a review of the Veteran's STRs reveals 
findings of multiple eccymoses over the legs and abdomen in a 
February 1982 periodic examination.  In June 1983, the 
Veteran had a cyst removed from his nose.  Further, although 
his separation examination in November 1983 noted no 
diagnosis of a skin disorder, the Veteran was reportedly 
exposed to low levels of radiation in the line of duty from 
1956 to 1964 while working with nuclear weapons. 

Post-service, VA dermatology treatment notes dated in March 
2002 indicate that the Veteran had a history of skin cancer 
and actinic keratoses for the past two years.  This history 
was also noted by the VA examiner in February 2010.  See VA 
treatment record dated in March 2002 and VA examination 
report dated in February 2010.  Since then, he has continued 
to receive regular treatments for his skin.  See VA treatment 
records dated from May 2009 to February 2010.  

As to a nexus between the Veteran's current skin disorder and 
his active military service, the findings of the February 
2010 VA examiner provide strong evidence in favor of the 
claim.  Specifically, the VA examiner noted that the Veteran 
served in the military for over 30 years with increased 
ultraviolet (UV) exposure due to his service duties.  Upon a 
review of the claims file, the Veteran's service history 
showing increased UV exposure, and a literature review, the 
VA examiner indicated that there is much literature linking 
UV exposure to the development of melanoma.  He noted that 
chronic UV exposure, such as the Veteran experienced during 
service, can lead to an increased incidence rate of melanoma.  
Based on the medical literature linking melanoma to UV 
exposure and the Veteran's extensive UV exposure while on 
active duty in Korea, Vietnam, Guam, and Okinawa, the VA 
examiner concluded that the Veteran's development of a 
malignant melanoma is more likely than not related to the sun 
exposure he received during service.  See VA examination 
report dated in February 2010.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
evidence in favor of the claim for service connection.  

Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the competent medical evidence is in favor of his 
claim for service connection for a skin disorder.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  However, the Board notes that the precise nature 
and extent of his now service-connected skin disorder is not 
before the Board at this time.  Only when the RO rates the 
skin disorder will this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
March 2002) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  Here, the RO has already partially 
"staged" the rating:  as of April 28, 2006, when the 
disability rating for the Veteran's service-connected DDD of 
the lumbar spine was increased to 40 percent.  Prior to the 
increase in disability rating to 40 percent, the disability 
was rated as 10 percent from March 1, 1984; as 20 percent 
from July 21, 1987, and from November 1, 1987; and as 100 
percent from August 4, 1987, to October 31, 1987 and from 
August 23, 1988 to October 31, 1988.  However, these periods 
of time are not at issue as the Veteran's claim for an 
increased rating was received in March 2003.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

A.  Disability Rating In Excess of 20 Percent Prior to April 
28, 2006

Prior to April 28, 2006, the Veteran's service-connected DDD 
of the lumbar spine was rated as 20 percent disabling.  
Subsequently, as of April 28, 2006, the disability rating was 
increased to 40 percent.  

The VA has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes.  He was originally service-
connected under Diagnostic Code 5293 (under the September 
2002 amendments).  Subsequently, DDD was diagnosed, and the 
RO changed the diagnostic code under which the Veteran's 
lumbar spine disability was rated to Diagnostic Code 5243 
(intervertebral disc syndrome, or IVDS) (September 2003 
amendments).  Thus, the Board will consider rating his IVDS 
under Diagnostic Code 5293 and under Diagnostic Code 5243 
under both the September 2002 and September 2003 amendments.  
Ultimately, the Board will evaluate the disability under the 
Diagnostic Code that will provide the most favorable rating 
under either the 2002 or 2003 amendments to the rating 
criteria.

The Veteran filed the claim at issue in March 2003.  The 
Board notes that, during the course of the appeal, the 
applicable rating criteria for spine disorders were amended 
in September 2002 and in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Consequently, in this case, the Board will only 
consider the September 2002 and September 2003 amendments, 
without consideration of the regulations prior to September 
2002.     

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  Thus, the September 
2002 amendments may only be applied after September 2002; 
likewise, the September 2003 amendments may only be applied 
after September 2003.  

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumbered the diagnostic codes and created a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.     

The Board notes that the RO addressed both the 2002 and 2003 
amendments in its March 2006 SOC.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation, moderate limitation of 
motion a 20 percent evaluation, and slight limitation of 
motion a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the Rating Schedule applied in September 
2002 does not define a normal range of motion for the lumbar 
spine.  However, normal ranges of motion for the 
thoracolumbar spine are established in the current 
regulations.  See 38 C.F.R. § 4.71a, Plate V.  The 
supplementary information associated with the amended 
regulations state that the ranges of motion were based on 
medical guidelines in existence since 1984.  See 67 Fed. Reg. 
56,509 (Sept. 4, 2002).  Therefore, the Board will apply the 
most recent September 2003 guidelines for ranges of motion of 
the spine to the old criteria.

Under the September 2002 amendments, the regulations 
regarding IVDS were revised.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These regulations were in 
effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only refer to IVDS under the 
regulations after September 2003.  

As of September 26, 2003, the amendments stipulate that IVDS 
(preoperatively or postoperatively) be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).

A review of the evidence of the record prior to April 28, 
2006, reveals a VA X-ray of the lumbar spine in April 2003, 
showing moderate degenerative change in the lumbar spine.  An 
April 2003 VA examination found normal gait and posture.  
Examination of the lumbosacral spine found radiation of pain 
on movement, muscle spasm, and tenderness.  Range of motion 
was up to 80 degrees of flexion, with pain at 80 degrees; 20 
degrees of extension with pain at 20 degrees; 30 degrees of 
lateral flexion bilaterally, with pain at 30 degrees; and 35 
degrees of rotation bilaterally, with pain at 35 degrees.  
Pain was the major limitation to the active range of motion 
of the lumbar spine.  It was additionally limited by lack of 
endurance, fatigue, and incoordination, but not weakness.  
There was no ankylosis of the lumbar spine.  Straight leg 
raising was positive bilaterally.  See VA examination report 
dated in April 2003.  In May 2003, March 2004, and September 
2005, the Veteran complained of low back pain.  See VA 
treatment records dated in May 2003, March 2004, and 
September 2005.  

With regard to the rating criteria for DDD of the lumbar 
spine in effect as of September 2002, the evidence does not 
support a rating higher than 20 percent under Diagnostic 
Code 5293.  Specifically, prior to April 28, 2006, there was 
no evidence of incapacitating episodes lasting at least 4 
weeks, but less than 6 weeks, during the past 12 months.  38 
C.F.R. § 4.7.  Thus, the evidence of record prior to April 
28, 2006, generally provide evidence against a higher rating 
for the Veteran's lumbosacral spine disorder under the 
September 2002 criteria for Diagnostic Code 5293.      

Moreover, although the evidence of record demonstrates some 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), it is only slight in nature, which warrants a 
noncompensable rating under this Diagnostic Code 5292, less 
than the 20 percent the Veteran was receiving during this 
time period.  

The Board now turns to the new rating criteria for IVDS in 
effect after September 2003.  Under these regulations, the 
Veteran's IVDS is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of the Veteran's DDD of the lumbar spine under 
Diagnostic Code 5243, the evidence of record prior to April 
28, 2006, does not demonstrate a rating beyond 20 percent.  
Specifically, there is no evidence of favorable ankylosis of 
the entire cervical spine, warranting a 30-percent 
evaluation; forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, warranting a 40-percent evaluation; 
unfavorable ankylosis of the entire thoracolumbar spine, 
warranting a 50-percent evaluation; or unfavorable ankylosis 
of the entire spine, warranting a maximum 100-percent 
evaluation.  In fact, the VA examiner indicated that there 
was no ankylosis of the lumbar spine.  See VA examination 
report dated in April 2003.

Moreover, under the September 2003 amendments, with regard to 
functional loss, the April 2003 VA examiner noted the Veteran 
reported being able to do only a few household activities.  
However, he walked with a normal gait and had a normal 
posture.  Pain, lack of endurance, fatigue, and 
incoordination limited his active range of motion.  See VA 
examination report dated in April 2003.  There was no 
objective evidence of weakness, swelling, instability, 
deformity, or atrophy.  In sum, the Veteran's functional loss 
present prior to April 28, 2006, is more than adequately 
represented in the 20-percent rating assigned for that time 
period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.  

Under the 2003 amendments, as to incapacitating episodes 
under Diagnostic Code 5243, VA examinations and VA treatment 
records reflect no incapacitating episodes whatsoever.  
Significantly, the April 2003 VA examiner did not note any 
incapacitating episodes.  Overall, there is simply no 
evidence of bed rest prescribed by a physician to support the 
existence of any incapacitating episode due to IVDS prior to 
April 28, 2006.   

Further, under both the 2002 and 2003 amendments, as to 
neurologic manifestations, there was no objective evidence of 
any neurologic manifestations of his DDD.  See VA examination 
report dated in April 2003.  Thus, there is no need to assign 
separate ratings for neurological manifestations of the 
Veteran's lumbosacral spine disorder to the lower extremities 
under 38 C.F.R. § 4.124a, Diagnostic C ode 8520 (incomplete 
paralysis of the sciatic nerve).  Without neurologic 
manifestations of the Veteran's lumbar spine disorder, a 
separate evaluation for neurologic manifestations is 
unwarranted.  

In summary, upon a review of the evidence of record, the 
Board finds that a disability rating in excess of 20 percent 
for the Veteran's DDD of the lumbar spine is not warranted 
under Diagnostic Code 5293 or Diagnostic Code 5243 under the 
amendments prior to and as of September 2003.  38 C.F.R. § 
4.7.  

Thus, the Board finds that the preponderance of the evidence 
is against a disability rating greater than 20 percent, under 
any applicable version of the rating criteria for Diagnostic 
Codes 5293 and 5243, for the Veteran's DDD of the lumbar 
spine prior to April 28, 2006.  38 C.F.R. § 4.3.  

B.  Disability Rating in Excess of 40 Percent as of April 28, 
2006

Additionally, as of April 28, 2006, the Board finds that the 
Veteran does not satisfy the requirements for a rating beyond 
40 percent under either Diagnostic Code 5293 or Diagnostic 
Code 5243 under the amendments prior to and as of September 
2003.  38 C.F.R. § 4.7. 

In this regard, VA treatment records during this time period 
show few complaints of back pain.  See VA treatment records 
dated in August 2006 and August 2007.  In May 2007, a VA 
treatment note concerning an unrelated disability noted that 
the Veteran had neuralgia of the sciatic nerve.  

In an April 2007 VA examination, the Veteran complained of 
constant pain, associated stiffness, and weakness.  He denied 
radiating pain down his right leg, but reported a constant 
burning radiating pain down his left leg from his low back to 
his ankle.  He also reported a sharp radiating pain to his 
knee six to seven times a day, a pain that was precipitated 
by walking and squatting.  He denied flare-ups or any 
additional limitations.  The Veteran reported using a cane to 
ambulate.  Upon examination, he was found to have a kyphotic 
posture and ambulated with an antalgic gait, using a cane for 
assistance.  There was no pain with palpation and no muscle 
spasm was evident.  Range of motion was up to 32 degrees of 
flexion, with pain from 24 to 32 degrees; 8 degrees of 
extension with pain throughout; 10 degrees of left lateral 
flexion, with pain from six to 10 degrees; 12 degrees of 
right lateral flexion, with pain at endpoint; 12 degrees of 
left lateral rotation, with pain at endpoint; and 15 degrees 
of right lateral rotation, with pain at endpoint.  Repetitive 
motion was not performed due to the Veteran's weakness and 
increased pain that occurred with initial testing.  Weakness 
and instability were noted toward the end of the examination.  
Grimacing was noted throughout the examination.  He had 
negative straight leg raising bilaterally and negative 
Lasegue's sign.  Neurological testing revealed deep tendon 
reflexes to be 2+ in the right lower extremity and 2-3+ in 
the left lower extremity.  Sensation was decreased in the 
right lower leg and throughout the left leg.  The Veteran was 
diagnosed with lumbar degenerative joint disease and 
bilateral lumbar radiculopathy.  See VA examination report 
dated in April 2007.  

Another VA examination in April 2009 revealed complaints of 
pain in the center lower part of the back that radiated into 
the left leg all the way down to the foot.  The pain was deep 
aching in quality.  The Veteran also reported frequent flare-
ups, which he indicated occurred almost daily and was 
generally related to walking or standing.  He used a cane and 
reported being able to walk 50 yards before experiencing 
increased pain in his back.  The Veteran also reported a 
history of falls.  Upon examination, the Veteran was found to 
have a fairly symmetrical walk with a heel-to-toe gait, but 
limped considerably due to arthritis in his left knee.  He 
walked with a moderately stooped gait in the dorsolumbar 
spine.  There appeared to be a mild kyphosis in the 
dorsolumbar area.  Range of motion was up to 45 degrees of 
flexion, with pain in the last 10 degrees; 30 degrees of 
extension with pain at 10 degrees of extension; 15 degrees of 
left lateral flexion, with pain in the last five degrees; 15 
degrees of right lateral flexion, with pain in the last five 
degrees; 15 degrees of left lateral rotation, with pain in 
the last five to 10 degrees; and 15 degrees of right lateral 
rotation, with pain in the last five to 10 degrees.  

Repetitive motion did not cause an increase in pain or 
additional loss of motion, but caused fatigue and lack of 
endurance.  Patellar reflexes were trace on the right and 2+ 
on the left.  Achilles reflexes were trace on the right and 
the left.  There was no clonus.  Sensation was decreased in 
the left leg, particularly along the anterolateral thigh, 
lateral left leg, and anterior lower leg.  The diagnoses were 
degenerative arthritis of the lumbosacral spine, moderate to 
severe; and radiculopathy with numbness in the left leg and 
reflex changes secondary to previous herniated lower lumbar 
disc and surgery.  See VA examination report dated in April 
2009.  

Thus, under the version of Diagnostic Code 5293 prior to 
September 2003, evidence of record does not support a 
disability rating in excess of 40 percent as of April 28, 
2006, as it reveals no evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  While the Veteran reported being incapacitated 
due to back pain during the April 2009 VA examination, there 
is no objective evidence of bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect September 2002).  

With regard to the September 2003 amendments of the rating 
criteria for IVDS under Diagnostic Code 5243, as to 
orthopedic manifestations of the Veteran's DDD, the evidence 
of record as of April 28, 2006, does not demonstrate a 
rating beyond 40 percent.  Specifically, there is no 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, warranting a 50-percent evaluation; or 
unfavorable ankylosis of the entire spine, warranting a 
maximum 100-percent evaluation.  In fact, there is no 
mention of ankylosis at all in the evidence of record.  See 
VA examination reports dated in April 2007 and April 2009.  
The April 2007 and April 2009 VA examiners found the 
Veteran's forward flexion of the lumbar spine to be 32 and 
45 degrees, respectively.

Under the September 2002 and September 2003 amendments, with 
regard to functional loss, the April 2007 VA examiner noted 
pain with all activities performed during the examination, 
and repetitive motion was not performed due to pain.  
However, while another VA examiner in April 2009 also noted 
pain with all activities performed during the examination, he 
noted no additional pain with repetitive motion, but only 
fatigue and lack of endurance.  There was no objective 
evidence of weakness or incoordination.  See VA examination 
reports dated in April 2007 and April 2009.  In sum, the 
Veteran's functional loss present as of April 28, 2006, is 
more than adequately represented in the current 40 percent 
rating assigned for that time period.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Additionally, under both the September 2002 and September 
2003 amendments, as to incapacitating episodes under 
Diagnostic Code 5243, although the Veteran reported during 
his April 2009 VA examination that he has been incapacitated 
by his back pain in the past, VA treatment records reflect no 
incapacitating episodes whatsoever.  See VA examination 
reports dated in April 2007 and April 2009.  The April 2009 
VA examiner also did not note any incapacitating episodes, 
only that the Veteran reported being incapacitated by his 
back pain.  Overall, there is simply no evidence of bed rest 
prescribed by a physician to support the existence of any 
incapacitating episode due to IVDS as of April 28, 2006.   

As for neurologic manifestations under the September 2002 
and September 2003 amendments, the Veteran has radiculopathy 
in both lower extremities and pain associated with his 
service-connected DDD of the lumbar spine.  See VA 
examination reports dated in April 2007 and April 2009.  
However, despite these signs and symptoms, the RO did not 
specifically assign separate ratings for neurological 
manifestations of the Veteran's back disability to the lower 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
incomplete paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a.

When the involvement is only sensory, the rating should be 
for the mild or, at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis - characterized  by 
loss of reflexes; muscle atrophy; sensory disturbances; and 
constant pain, at times excruciating - is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to his lumbar spine disorder 
warranting separate additional 10 percent ratings for the 
lower extremities.  38 C.F.R. § 4.7.  Specifically, both the 
April 2007 and April 2009 VA examinations found radiating 
lower extremity symptoms of radiculopathy, radiating pain, 
and decreased and abnormal sensation and reflexes.  Moreover, 
VA neurological testing in April 2009 indicated diminished 
vibratory sensation over the left great toe, ankle, and tibia 
to mid-shin.  Deep tendon reflexes were 2+ on the right and 
3+ on the left, with absent ankle jerks bilaterally.  The VA 
examiner indicated evidence of radicular deficits in the L5 
and S1 distribution bilaterally.  See VA neurological 
examination dated in April 2009.  

However, the Veteran's own statements and the medical 
evidence of record documents no evidence of foot drop, bowel 
or bladder impairment due to his low back; significant 
sensory loss, weakness, muscle atrophy, loss of strength of 
the lower extremities; or other organic changes that could 
entitle him to a higher rating above 10 percent.  As such, 
separate 10 percent ratings, but no greater, for "mild" 
radiculopathy of the lower extremities associated with the 
Veteran's lumbar spine disorder are granted.  38 C.F.R. § 
4.3.       

The Board adds that there has never been an occasion since 
the effective dates of his awards when the Veteran's back 
disorder has exceeded the current ratings assigned by the RO.  
Thus, there is no basis for further "staging" of his 
ratings.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  The Veteran's treatment has been 
on an outpatient basis, not as an inpatient.  In addition, no 
physician has indicated that the Veteran's lumbar spine 
disability would prevent him from working completely.  
The Board finds no evidence that the Veteran's disability 
markedly interferes with his ability to work above and beyond 
that contemplated by his separate schedular rating.  See, 
too, 38 C.F.R. § 4.1 (indicating that, generally, the degrees 
of disability specified [in the Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  


ORDER

Service connection for a skin disorder is granted.

Prior to April 28, 2006, a disability rating in excess of 20 
percent for DDD of the lumbar spine is denied.

As of April 28, 2006, a disability rating in excess of 40 
percent for DDD of the lumbar spine is denied. 

An initial 10 percent disability rating for radiculopathy of 
the left lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial 10 percent disability rating for radiculopathy of 
the right lower extremity associated with the lumbar spine 
disability is granted,  subject to the laws and regulations 
governing the payment of monetary benefits.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


